Citation Nr: 9935351	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety disorder not otherwise specified, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1942 to 
October 1943.  This appeal arises from a November 1995 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied an increased evaluation for the veteran's 
service-connected anxiety disorder not otherwise specified, 
evaluated as 30 percent disabling.


FINDINGS OF FACT

1. The symptoms of the veteran's anxiety disorder not 
otherwise specified have resulted in considerable and no 
greater social and industrial impairment, according to 
regulations in effect prior to November 7, 1996 and 
subsequent thereto.

2.  The veteran has not routinely displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

Based on scheduler criteria in effect prior to November 7, 
1996 and subsequent thereto, the criteria for a 50 percent 
rating for anxiety disorder not otherwise specified have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9400 (as in effect prior and 
subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for severe anxiety type psychoneurosis was 
granted in February 1944.  A 10 percent disability evaluation 
was assigned.  The disability evaluation was reduced to 
noncompensable in April 1945.  Thereafter, by a rating action 
dated in June 1975, the noncompensable disability rating 
assigned to anxiety type psychoneurosis was increased to 30 
percent.

In August 1995, the veteran filed a claim for an increased 
evaluation of his service-connected psychiatric condition.  
He indicated he had been admitted to the Wilkes-Barre VA 
Medical Center (VAMC).

Medical records from the Wilkes-Barre VAMC dated from July 
1995 to August 1995 were associated with the claims folder.  
At the time of his admission, the veteran complained of 
depression and suicidal ideation.  He also reported that he 
had been accused of inappropriate behavior that had caused a 
rift between him and his family.  He indicated that his wife 
had died in 1990, and that he had been depressed since that 
time.  He stated he had attempted suicide via hanging, but 
that his son intervened and prevented him from doing so.  He 
denied receiving any psychiatric treatment at that time.  The 
veteran stated he was in a non-physical relationship with a 
woman friend.  He said he had moved in with this friend due 
to circumstances arising in his home.  Despite the foregoing, 
the veteran's daughter-in-law reported that she did not 
believe the veteran was depressed, and that she was unaware 
of any suicide attempt.  She also indicated that the veteran 
had not been depressed after the death of his wife because he 
was involved in an extra-marital relationship at that time.  
The veteran's daughter was noted to have given a similar 
account of events.

An August 1995 report of psychological assessment indicated 
that the veteran sought admission because of depression 
characterized by tearfulness, poor concentration, anhedonia, 
and sleep disturbance.  He also stated he was upset over a 
family matter.  He was congenial and cooperative almost to 
the point of being patronizing.  His emotional style seemed 
somewhat superficial.  The veteran was tearful during the 
interview, especially when discussing some of his recent 
actions and the death of his wife.  Some of his emotion 
appeared histrionic in that it was intense, dramatized, and 
brief in its expression.  Reality testing appeared intact.  
The veteran's judgment was questionable and his insight was 
poor.  The impressions were recurrent major depression, rule 
out psychotic features; somatization disorder; and 
personality disorder with dependent/histrionic features.  

Subsequent treatment notes reflect an improvement of the 
veteran's condition.  In this regard, an August 1995 
discharge summary indicated that he became free of crying 
spells within a short period of time.  Further, during this 
period of hospitalization, the examiner indicated that the 
veteran did not demonstrate any overt bizarre or strange 
behavior.  However, he was anxious and apprehensive in 
general.  The examiner stated that one of the veteran's basic 
problems was a personality disorder, passive dependent 
histrionic.  The examiner added that there were clinical 
findings suggestive of an adjustment disorder and chronic 
long-standing depression in terms of dysthymic nature.  The 
discharge diagnoses were adjustment disorder with mixed 
features, dysthymic disorder, and mixed personality disorder.  
The veteran was assigned a Global Assessment of Functioning 
(GAF) Scale score of 65.

A September 1995 report from Cambria County Mental Health 
shows that the veteran was referred to that facility for 
additional psychiatric treatment.  The veteran stated he had 
enjoyed a successful career as a roofer and 45 years of 
marriage.  This history was noted to be incongruous with the 
history outlined in the record.  The veteran said he last 
worked in 1974, and that he had been on disability for some 
of that time.  Outside of sleeping difficulties, he denied 
anhedonia, tearfulness, and suicidiality.  He also denied any 
difficulties with depression, anxiety, or obsessive worrying 
or symptoms consistent with panic attacks.  He said that he 
lived with a woman, but that the relationship was platonic. 

On mental status examination, the veteran's eye contact was 
good.  Other than a bilateral tremor of the upper 
extremities, he had no unusual mannerisms or movements.  His 
affect was fairly broad and reactive.  His mood appeared 
euthymic.  Thought processes were coherent and goal directed.  
However, the veteran's memory for facts was poor and did not 
frequently mesh with the facts reported in his chart.  He was 
alert and oriented times three (3).  Insight and judgment 
were probably mildly impaired.  The assessment was recurrent 
major depressive disorder, in full remission; rule out 
bipolar disorder; and rule out medication induced postural 
tremor.  The veteran's GAF was 65.

By a rating action dated in November 1995, the 30 percent 
disability evaluation assigned to the veteran's 
psychoneurosis was continued.  The RO found that the evidence 
did not show the veteran's ability to establish effective or 
favorable relationships with people was considerably 
impaired. 

The veteran was afforded a VA psychiatric examination in 
December 1995.  He said he had been living alone since his 
wife passed away in 1990.  He reported visiting her grave 
every week.  He stated that he felt depressed all the time.  
He endorsed having suicidal ideation.  However, he denied 
having any serious thoughts or plans of killing himself.  The 
veteran reported having paranoid thoughts and visual 
hallucinations.  He said he relied on the church for peace 
and safety.  Objectively, the veteran appeared tremulous.  He 
was anxious and had difficulty concentrating on the 
conversation.  He was tangential and circumstantial.  He 
cried throughout the interview.  The examiner observed that 
the veteran's paranoid and suicidal ideation were noticeable.  
The veteran denied any current auditory hallucinations, 
visual hallucinations, or delusions.  His insight and 
judgment were poor.  He was alert and oriented times three 
(3).  The diagnoses were generalized anxiety disorder and 
major depression.

In February 1996, the RO denied an increased evaluation of 
the veteran's service-connected anxiety type psychoneurosis.

A May 1996 report was received from Cambria County Mental 
Health.  The therapist indicated that the veteran was seen 
for only one (1) session of therapy.  He opined that the 
veteran appeared as if he was still grieving for his deceased 
wife.  He said he got the impression that the veteran felt 
that he was powerless to do anything about his depression.  
The prognosis was guarded.

Medical records from the Altoona VAMC dated from January 1995 
to June 1999 were associated with the claims folder.  Those 
records show that the veteran received treatment primarily 
for non-service-connected problems including, but not limited 
to, Parkinson's disease and diabetes mellitus.  While there 
were references made to his psychiatric condition, the 
records contained no pertinent findings regarding the status 
of his service-connected disability.

The veteran was afforded another VA psychiatric examination 
in July 1999.  His psychiatric history was discussed in great 
detail.  The veteran stated he had not seen any mental health 
professional since his December 1995 VA examination.  He said 
he had tried to see a therapist through the Altoona VAMC, but 
that he had been unable to get an appointment.  He reported 
taking a psychotropic medication.  However, he was unable to 
recall the name of the medication.  The veteran complained of 
feeling "terrified" as well as anxious and depressed.  He 
said he had his "good days" and "bad days".  He reported 
working as a roofer until he was imprisoned in 1974.  He 
indicated that he returned to this profession when he was 
released in 1979, and that he continued to work for a few 
more years until he retired.  The veteran stated that he had 
been married for 45 years.  He claimed extreme devotion to 
his wife.  He said he remained in contact with his four (4) 
children but, due to special circumstances, he could not live 
with them.  The veteran reported having suicidal ideation in 
the past, but that, in recent years, the ideation had 
diminished.  Similarly, he said his thoughts and ideation of 
homicide had also decreased over the years.  He said he 
occasionally experienced panic attacks.  However, he 
indicated that those too had diminished in recent years.


On examination, the veteran appeared neatly dressed and 
groomed.  He appeared his chronological age.  His facial 
features were often contorted by his histrionic behavior and 
continual lability.  Eye contact was good at times, except 
when labile.  He was alert and oriented in all three (3) 
spheres.  He was cooperative but at times was overly 
apologetic and polite.  His overall language functions were 
within normal limits.  There were no difficulties with 
articulation, amplitude, or rate of speed.  He did, however, 
have many unusual expressions.  In terms of affective 
processes, the veteran was immediately labile upon beginning 
the interview and remained labile on and off throughout the 
course of the interview.  His affective range was widely 
scattered and could be quite intense at times.  He showed 
significant affect instability and inappropriateness.  His 
mood was also labile.  He often cried when nothing of 
emotional import was discussed.  His thought processes 
appeared normal.  The examiner opined that the veteran's 
claim pertaining to delusions or hallucinations appeared to 
be related to nightmares.  He said the veteran did not appear 
to have any truly psychotic symptoms.  No obsessive or 
ritualistic behaviors were noted.  The veteran reported that 
he was independent in maintaining his personal hygiene and 
other basic activities of daily living.  

The diagnoses were anxiety disorder not otherwise specified; 
dysthymic disorder; and mixed type personality disorder.  His 
GAF was 51.  The examiner noted that the diagnostic category 
"psychoneurosis, anxiety type" was no longer utilized.  He 
said it was obvious that the veteran had problems greater 
than just his anxiety disorder.  He recommended treatment for 
this as well as being followed by the mental health clinic.  

In August 1999, the RO continued the 30 percent disability 
rating assigned to the veteran's service-connected 
psychiatric condition.  The RO determined there was no 
evidence that the veteran's anxiety disorder caused a 
considerable inability to establish or maintain effective or 
favorable relationships with people, or that, by reasons of 
psychoneurotic symptoms he experienced considerable 
industrial impairment.  Further, noting that the criteria for 
evaluating psychiatric disorders had been revised, and that 
said revisions went into effect in November 1996, the RO 
indicated that a higher evaluation for anxiety disorder under 
said criteria was unwarranted.  The veteran was mailed a 
supplemental statement of the case, which cited the old and 
new criteria used in evaluating psychiatric disorders.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating anxiety 
disorders. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  The 
version most favorable to the appellant will therefore be 
considered.  However, pursuant to 38 U.S.C.A. 
§ 5110(g), the Board observes that for any date prior to 
November 7, 1996, the VA can not apply the revised mental 
disorder rating schedule.  See Rhodan v. West, 
12 Vet. App. 55 (1998).

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; in 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (as in effect prior to November 7, 1996).  The 
severity of disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful employment and decrease in work efficiency.  The 
VA could not under evaluate the emotionally sick veteran with 
a good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect from November 7, 1996).

The veteran is currently assigned a 30 percent disability 
rating for anxiety disorder not otherwise specified.   Prior 
to November 1996, a 30 percent rating for a generalized 
anxiety disorder was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assignable when the ability to establish and 
maintain effective or favorable relationships was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assignable when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. §  Part 4 Diagnostic Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1999).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West Supp. 1999).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships...........................                 
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of  only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships...........                             
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).        
30

38 C.F.R. §  Part 4 Diagnostic Codes 9201-9440 (1999).

After reviewing the foregoing evidence, the Board finds that 
the veteran's anxiety disorder is such that it warrants an 
increased rating to 50 percent under both the new criteria 
and old criteria.  The veteran's service-connected 
psychiatric disability has resulted in occupational and 
social impairment with reduced reliability and productivity.  
He has stated that he is constantly depressed, and that his 
family and social environments are strained.  At his most 
recent VA psychiatric examination in July 1999, the veteran 
displayed symptoms of a labile affect that could be quite 
intense at times.  His mood was likewise labile.  He often 
cried when nothing of emotional import was discussed.  While 
his speech was clear, it contained many unusual expressions.  
He was also constantly apologizing.  His facial features were 
often contorted by his histrionic behavior and continual 
lability.  Finally, the July 1999 VA examination report also 
indicated that the veteran's GAF Scale score was 51, which is 
indicative of, among other things, moderate difficulty in 
social or occupational functioning, and an example of which 
is having few friends and conflicts with peers or co-workers.  
(See American Psychiatric Association: Quick Reference to the 
Diagnostic Criteria from Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition. Washington, DC, American 
Psychiatric Association, 1994.)

Although the evidence supports a finding of occupational and 
social impairment with reduced reliability and productivity 
warranting a 50 percent evaluation under the old and revised 
criteria, an evaluation in excess of 50 percent under either 
criteria is not warranted.  Again, a 70 percent rating is 
assignable when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  To that extent, 
these new regulations require finding symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  There is no evidence of 
record that establishes that the veteran's anxiety disorder 
has had such a broad reaching influence on his life.  

Moreover, the symptoms associated with a 70 percent 
evaluation have not been demonstrated.  At the July 1999 
psychiatric examination, the physician specifically indicated 
that the veteran's overall language functions were within 
normal limits, and that there were no difficulties with 
articulation, amplitude, or rate of speed.  He appeared 
neatly dressed and groomed.  His thought processes appeared 
normal.  By his own report, he was capable of maintaining his 
personal hygiene and other basic activities of daily living.  
There were no findings of obsessional rituals or near-
continuous panic. 

Furthermore, there is sufficient evidence that shows that the 
veteran is able to establish and maintain effective 
relationships.  The Board concedes that the veteran's 
relationship with his family has been strained.  
Nevertheless, most of the symptoms required to evaluate the 
veteran as 70 percent disabling are not present.  Moreover, 
while the veteran's occupational and social impairment have 
somewhat affected his mood and relationship with his family, 
the record clearly shows that his ability to relate with 
others, judgment, and thinking have remained relatively 
intact.  

Similarly, under the criteria for evaluating psychiatric 
disorders effective prior to November 1996, entitlement to an 
evaluation in excess of 50 percent has not been demonstrated.  
As noted above, a 70 percent evaluation under the old 
criteria was assignable when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and when the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Accordingly, the reasons for the veteran's current 
unemployment must be viewed in their entirety.  The record 
clearly indicates that the veteran retired from being a 
roofer in the early 1980s.  He reports that his career was 
successful.  He has made no indication that his psychiatric 
disability interfered with his ability to work, or it that 
has inhibited him from seeking employment.  In other words, 
the veteran's service-connected psychiatric condition cannot 
be viewed as the reason for his current unemployment.

With regard to social impairment, the record clearly shows 
that the veteran currently maintains a relationship with his 
children, albeit strained.  There is also an indication that 
he has had a long-standing relationship with a female friend.  
He has stated that he lives with this woman.  He has also 
reported that he regularly attends church, and that he 
derives solace through the church community.  Thus, even 
though the veteran claims to have been isolated since the 
passing of his wife, the Board finds that the evidence 
supports a finding of considerable but no greater social 
impairment.  Thus, in considering the criteria prior to 
November 1996, there is no evidence that the veteran's 
anxiety disorder not otherwise specified has caused a severe 
impairment of his industrial capacity.

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
anxiety disorder not otherwise specified does not result in 
marked interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.


ORDER

Entitlement to an increased rating to 50 percent and no 
greater is granted for anxiety disorder not otherwise 
specified based on regulatory criteria in effect from 
November 7, 1996 and prior thereto, subject to the applicable 
provisions pertaining to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

